DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 12/08/2020 for application with case number 16/209924 (filed on 12/04/2018) in which claims 1-20 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5, 10, 12, 14, and 20 are currently amended. Claims 2, 6-8, 11, and 15-18 have been cancelled. Claims 21-26 have been added as new dependents claims. Accordingly, claims 1, 3-5, 9-10, 12-14, 19-26 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority of PCT application No. PCT/CN2017/088089, filed on 06/13/2017.
	
Information Disclosure Statement
The information disclosure statements (IDS(s)) submitted on 05/07/2019, 08/21/2019, and 12/12/2019 have been received and considered.

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered and are addressed as follows:
Regarding the Claim Objections: 
The objections are withdrawn, as the amended claims filed on 12/08/2020 have properly addressed the claim informality objection recited in the Non-Final office action mailed on 09/09/2020.
Regarding the claim rejections under 35 USC §112(b): 
The rejections of claim 7 & 17 for lack of antecedent basis are moot, as Applicant has cancelled both claims 7, and 17 without acquiescing to the rejection recited in the Non-Final office action mailed on 09/09/2020.
Regarding the claim rejections under 35 USC §101: 
The rejections of claims 1-20, for being not directed to patent-eligible subject matter, are withdrawn, as the amended claims 1, 10, and 20 filed on 12/08/2020 have overcome the rejection recited in the Non-Final office action mailed on 09/09/2020.
Regarding the claim rejections under 35 USC §102(a)(1) & §103: 
Applicant’s arguments/ remarks regarding the rejections of the claims under the prior arts in records are persuasive in view of the currently amended independent claims 1, 10, and 20. Accordingly, the previous prior art rejections under 35 USC §102(a)(1) & §103 have been withdrawn.

Examiner’s Amendment 
The Amendments filed by applicant on 12/08/2020 have been considered and entered and the following Examiner’s amendments are in addition to the above noted Applicant’s amendments. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in the communications with Mr. Yangzhou Du (Reg. No. 65,310) on 12/11/2020 (see attached Interview summary
As per claim 3, please remove lines 3-8 (i.e., remove the “obtain … ;”, “for each … ,”, “determine a second historical route … ;”, and “determine a second historical feature … ;” limitations).
As per claim 10, please replace “[[the]] plurality of historical orders” limitation in line 13 with “a plurality of historical orders”.
As per claim 12, please remove lines 3-8 (i.e., remove the “obtaining … ;”, “for each … ,”, “determining a second historical route … ;”, and “determining a second historical feature … ;” limitations).
As per claim 20, please replace “the plurality of historical orders” limitation in line 13 with “[[the]] a plurality of historical orders”.
As per claim 20, please replace “for determine” limitation in lines 2-3 with “for determining”.

Allowable Subject Matter
Claims 1, 3-5, 9-10, 12-14, 19-26 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application.  In this regard, it is noted that applicants’ amendments and arguments submitted on 12/08/2020 (see pages 12-31 of the remarks), in addition to the Examiner’s amendment as indicated above, overcome the previous rejections.
This communication warrants no other examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks in the Amendment filed on 12/08/2020 point out the reasons claims are patentable over the prior art of record. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary (see MPEP §1302.14).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313) 446-4911.  The examiner can normally be reached on Monday thru Thursday; 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the 

/T.E./
Examiner, Art Unit 3661


/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661